DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application/Amendment/Claims
Applicant’s response filed 21 February 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 19 August 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Application/Amendment/Claims
Claims 1-3, 5, 13, 16, 19-20, 25 and 28-37 submitted 21 February 2022, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5, 13, 16, 19-20, 25 and 28-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baumhof et al. (“Baumhof I”; WO 2012/013326; IDS of 28 January 2019). This rejection is repeated for the same reasons of record set forth in the Official communication mailed 19 August 2021. Since the traversal of this rejection is substantially identical to the traversal for the anticipation rejection that follows, a response to both traversals has been provided below following the restatements of rejection for both rejections.
The claimed invention is drawn to a pharmaceutical composition and kits thereof, comprising: (A) a complex, comprising: a) cationic and/or polycationic components comprising PEI and lipidic cationic components; and b) at least one RNA molecule, wherein the charge of complex (A) is negative; and (B) at least one polypeptide antigen selected from the group consisting of: (i)    an antigen from a pathogen associated with infectious disease; (ii)  an antigen associated with allergy or allergic disease; (iii) an antigen associated with autoimmune disease; and (iv) an antigen associated with a cancer or tumor disease, or an antigenic fragment of said antigen.
The N/P ratio may be below 1, 0.9, 0.7, or in the range of 0.1-0.9, or 0.4-0.9, or 0.5-0.9. The nucleic acid molecule cargo may be an immunostimulatory RNA (isRNA). The lipidic cationic components and the RNA molecule comprised in complex (A) may be in a mass ratio in the range of 1:1.2 to 1:15. The cationic components of the carrier comprised in said complex may be cationic polypeptides. The polypeptide antigen may be included in the complex. 
The polypeptide antigen may be from a pathogen selected from Influenza virus, Rabies virus, Hepatitis B virus, human Papilloma virus (hPV), Bacillus anthracis, Respiratory syncytial virus (RSV), Herpes simplex virus (HSV), and Mycobacterium tuberculosis, and if from Influenza virus, may comprise Hemagglutinin (HA), Neuraminidase (NA), Nucleoprotein (NP), Ml protein, M2 protein, NS1 protein, NS2 protein, PA protein, PB1 protein, PB1-F2 protein and/or PB2 protein of Influenza virus. 
The polypeptide antigen may be associated with a cancer or tumor disease and is selected from the list consisting of: p53, CA125, EGFR, Her2/neu, hTERT, PAP, MAGE-Al, MAGE-A3, Mesothelin, MUC-1, NY-ESO-1, GP100, MART-1, Tyrosinase, PSA, PSCA, PSMA VEGF, VEGEFRI1, VEGFR2, Ras, CEA and WT1.
Baumhof I teaches a polymeric carrier cargo complex comprising an immunostimulatory nucleic acid conjugated to cationic components and optionally, an antigen for immunostimulation, and/or vaccine formulations. See abstract for example. See page 8 first full paragraph for PEI. At least Fig. 3 of Baumhof I teaches that N/P ratios below 1 are advantageous for in vivo transfection, and specifically exemplifies an N/P ratio of 0.7, which is considered to render the composition of (A) negative. Baumhof I at page 89 teaches vaccination against the influenza virus. Baumhof I inherently teaches the influenza polypeptide antigens listed in claim 31, since the list of proteins therein comprises the entirety of the proteome encoded by the influenza genome. Baumhof I teaches including polypeptides including cancer antigens such as the instantly recited p53 (among others) at pages 42 and 43 for example.  Figure 5 teaches mass ratios of lipidic cationic components to RNA of 1:1 to 1:5. Claim 5 of Baumhof I originally filed provides a N/P ratio in the range of 0.1-1. The invention is anticipated therefore.

Claim(s) 1-3, 5, 13, 16, 19-20, 25 and 28-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baumhof et al. (“Baumhof II”; WO 2012/113413). 
The claimed invention is relied upon as discussed above.
Baumhof II teaches a polymeric carrier cargo complex comprising an immunostimulatory nucleic acid conjugated to cationic components and optionally, an antigen for immunostimulation, and/or vaccine formulations. See abstract for example. See page 6 first full paragraph for PEI. At least Fig. 3 of Baumhof II teaches at page 24 bridging to page 25 and page 103 N/P ratios that overlap all claimed N/P ranges, and that such are advantageous for in vivo transfection. Baumhof II teaches the influenza polypeptide antigens including neuraminidase at page 112. Baumhof II teaches including polypeptides including cancer antigens such as the instantly recited p53 (among others) at page 45 for example.  Pages 24 and 25 teach mass ratios of lipidic cationic components to RNA of 1:1 to 1:5. Claim 5 of Baumhof II originally filed provides a N/P ratio in the range of 0.1-1. The invention is anticipated therefore.

Response to Traversal
Applicant does not opine on the merits of the rejection, but argues that the Baumhof I and II applications are only potentially available for citation as art under 35 U.S.C. § 102(e). It is asserted that neither of Baumhof I and II qualify as an application by “another” and therefore is not prior art under any provision of 35 U.S.C. § 102. Applicant argues that Baumhof I and II are subject to the same obligation of assignment, to CureVac GmbH (now Curevac AG) as the instant application, that Dr. Patrick Baumhof is the inventor of the instant patent application AND a co-inventor of Baumhof I and II. Applicant asserts that the subject matter cited by the Examiner from the Baumhof I application is solely attributable to Dr. Baumhof. Applicant thus concludes that Baumhof I and II are not “by another.”
This has been fully considered, but is not persuasive. The examiner notes that this is a pre-AIA  (first-to-invent) case, in which attribution it is not a consideration. Furthermore, M.P.E.P. § 2136.04(I), which regards pre-AIA  35 USC § 102(e) (i.e. the relevant statute), clearly sets forth that any difference in inventive entity constitutes a reference “by another”.
I.    IF THERE IS ANY DIFFERENCE IN THE INVENTIVE ENTITY, THE REFERENCE IS "BY ANOTHER"
"Another" means other than applicants, In re Land, 368 F.2d 866, 151 USPQ 621 (CCPA 1966), in other words, a different inventive entity. The inventive entity is different if not all inventors are the same. The fact that the application and reference have one or more inventors in common is immaterial. Ex parte DesOrmeaux, 25 USPQ2d 2040 (Bd. Pat. App. & Inter. 1992).

Accordingly, Baumhof I and II are “by another”, and the rejection is proper therefore.

Double Patenting
The rejection of claim(s) 1-3, 5, 13, 14, 16, 20, 25, 28-31 and 33-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,968,746 is withdrawn in view of the terminal disclaimer to this application filed and accepted on 21 February 2022. 

The rejection of claim(s) 1-3, 5, 13, 14, 16, 20, 25, 28-31 and 33-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,421,255 is withdrawn in view of the terminal disclaimer to this application filed and accepted on 21 February 2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633